EU funding in the area of decommissioning nuclear power plants in the new Member States (short presentation)
The next item is the report by Mrs Marinescu, on behalf of the Committee on Budgetary Control, on the efficiency and effectiveness of EU funding in the area of decommissioning nuclear power plants in the new Member States.
Madam President, the accession treaties of the three Member States, Slovakia, Bulgaria and Lithuania, included the request to decommission a number of nuclear reactors which no longer met the safety conditions and could not be upgraded in a cost-effective manner. The aim of the financial assistance provided by the European Union was not to cover the entire decommissioning cost. The assistance was intended for measures in the areas of decommissioning, maintaining and monitoring reactors after shutdown, waste treatment, waste and spent fuel storage and decontamination, and dismantling work, as well as in the energy sector (for the replacement of the production capacity of the decommissioned units, improving energy supply security and energy efficiency, and other measures contributing to the necessary restructuring and upgrading of the energy infrastructure) and dealing with the social consequences (providing support for plant staff in maintaining a high level of safety after closure and retraining staff for new decommissioning tasks).
Due to the fact that financial assistance was decided without any ceiling being specified, which even continued after decommissioning plans and strategies were drawn up, new, additional financial support could be provided. The European Union has provided significant sums of money in funding this activity, amounting to roughly EUR 2.8 billion between 1999 and now.
The report calls for the following aspects to be clarified in the future evaluations carried out by the European Commission and the Court of Auditors of the European Union: whether the funds allocated by the European Union were used to ensure safe decommissioning; whether decommissioning guarantees the safe storage of nuclear waste; whether there was sufficient coordination between the three existing programmes so that the experience accumulated was used effectively and the model was followed, based on projects prepared and funded previously in order to achieve a reduction in costs; whether the current plans and strategies are complete or whether it is still possible to add new activities and provide additional funds later on; whether additional sums still need to be allocated to energy projects or whether attention needs to be focused on decommissioning projects; and whether financing for these activities still needs to be provided from EU funds.
(SK) Madam President, the early decommissioning of nuclear reactors in the three EU candidate countries of Lithuania, Slovakia and Bulgaria prevented the creation of appropriate national funds to cover all the costs connected with decommissioning the plants, and Community assistance was therefore essential for coping with the substantial financial and economic burden.
Expert studies show, however, that the costs for taking the plants out of operation have already exceeded the level of planned assistance from the EU, and have probably exceeded the original estimates as well, although the actual decommissioning is still in the initial phase. The decommissioning will therefore have to carry on, ladies and gentlemen, even after the end of the financial perspective covering the period up to 2013, and I therefore consider it necessary to consider releasing further funds for the projects to decommission these three nuclear plants.
(RO) Madam President, the European Union has 143 nuclear power plant units and, according to the data published by the Energy DG in March for 2010, nuclear energy accounts for roughly 28% of the European Union's energy mix.
The events in Japan have sounded an alarm bell regarding the risks associated with nuclear power plants. Shutting down nuclear power plant units early and decommissioning them is a major financial and economic burden. This is why the European Union can provide financial assistance to the Member States affected, by which I mean Lithuania, Slovakia and Bulgaria. The lack of funding for decommissioning measures will delay this process, which would pose a threat to the environment and human health.
We urge the relevant national bodies to finalise their detailed decommissioning plans, as well as the Commission to report on this process, clearly describe the scope of the EU funding in these cases and provide a detailed long-term financial plan for the decommissioning projects.
(LT) Madam President, I would like to congratulate my fellow Member and thank her for her cooperation in preparing this important report. When they joined the European Union, three Member States made commitments that were complex both economically and socially: to close their nuclear power plants for the first time, without having the required financial capacity or experience. The European Union really did show solidarity by committing itself to providing the required financial assistance, not just to fund decommissioning, but also to contribute to the development of alternative energy projects and towards mitigating the negative social impact of decommissioning. I agree that some issues still need to be addressed, such as the allocation of money to carry out specific decommissioning work, and Member States' complex administrative structures, which are perhaps preventing the allocated funding from being absorbed effectively. I believe that the European Commission should play a greater coordinating role in order to ensure the timely and safe closure of these nuclear reactors, to guarantee transparency as regards the use of funds, and to encourage these countries to develop alternative energy and create new jobs.
(PT) Madam President, nearly half of European Union Member States have nuclear plants within their territory. Many of the reactors in operation are relatively old, which creates an acute need for some of these reactors to be dismantled for reasons of safety, and of defending and safeguarding public health and the environment. In the case of new Member States confronted with the requirement to decommission a number of plants, it seems only right to us that they be able to expect EU support to adequately and safely complete their decommissioning processes. These processes should include the necessary maintenance and supervision following closure; the processing, storage and decontamination of waste; the environmental upgrading of installations; and support in replacing the energy capacity of decommissioned plants, paying particular attention to environmental sustainability and energy efficiency.
As the report rightly states, the social consequences of this process should be taken fully into account, guaranteeing the safeguarding of workers' jobs, together with all safety conditions before, during and after decommissioning.
(SK) Madam President, the Marinescu report talks about the effectiveness and efficiency of EU funding spent on decommissioning Soviet-style nuclear reactors. The Slovak Republic completely rebuilt its nuclear plant at Jaslovské Bohunice after the accident at Chernobyl, fitting the most up-to-date safety equipment from specialised French and German firms.
Following completion of the extensive modernisation, inspectors from the International Atomic Energy Agency stated that the Jaslovské Bohunice nuclear plant was ready for more than 30 years of safe operation. Nevertheless, for the peace and assurance of the citizens of neighbouring Austria, the Slovak Republic agreed during EU accession talks to the early decommissioning of the V1 and V2 reactors at Jaslovské Bohunice, which were fitted out to the highest standards.
I see the symbolic contribution of the EU to the costs of taking these reactors out of production only as an attempt to compensate at least partly for the loss suffered by the Slovak Republic, which has been deprived of a powerful and efficient source of clean power, and not as a real contribution towards the removal of this plant.
Vice-President of the Commission. - Madam President, the Commission very much welcomes Parliament's own-initiative report on the efficient and effective EU funding of decommissioning of nuclear power plants in the new Member States. Nuclear safety is, and will remain, an absolute priority for the EU, and this is why the Commission attaches great importance to efforts that facilitate the safe decommissioning of nuclear reactor units that have been deemed not to be upgradeable to the necessary safety standards.
Let me first say that we share with Parliament many of the views expressed in its report. We agree with the need for Member States to provide detailed decommissioning plans, as well as sound long-term financial planning. We also deem it essential for the funds, for the most part, to be allocated to decommissioning activities and for the Commission to have an important role to play in ensuring strict monitoring of the use of the funds.
The Commission believes in a strict application of the 'polluter pays' principle, so we share the opinion of Parliament that it is up to the operators of the nuclear plant to ensure that financial resources for decommissioning are already allocated during the operational life of the plants. Decommissioning must be made as safe as possible, and sound, transparent and supervised management of decommissioning funds is crucial for this.
It can also be noted, however, that the report focuses on the efficiency and effectiveness of EU funding in the area of decommissioning. The Commission was glad to see, in various parts of the report, that there is full recognition that the main objective of the EU funding was, first and foremost, to ensure that the reactor units were closed and remained so for nuclear safety reasons. We believe that having met this objective is an essential element to be taken into account when assessing the efficiency and effectiveness of EU funding.
The Commission considers it important to clarify that EU support was never intended to cover the full cost of decommissioning, nor to compensate for all the economic consequences. EU support was aimed merely at contributing to compensation for the early stages of closure.
The Commission also underlines that it is the Member State that bears full responsibility for the decommissioning of its nuclear installations. Providing detailed long-term planning is the responsibility of the Member States, which are equally responsible for establishing precise timetables and cost estimates for the completion of decommissioning.
I would like to thank the rapporteur and Parliament for this timely debate on an issue which, in the context of Fukushima, has become more pertinent. Safe and complete decommissioning is a key element of nuclear safety, for which we aim at the highest standards. Parliament's report constitutes a valuable contribution to the discussion that the Commission will have with the three Member States concerned in view of assessing possible financial EU support beyond 2013.
The debate is closed.
The vote will take place on Tuesday, 5 April 2011.
Written statements (Rule 149)
in writing. - (EL) The nuclear threat, as one of the consequences of the terrible earthquake in Japan and the tsunami that followed, makes the debate of the report by the Committee on Budgetary Control extremely topical. At the same time, however, it highlights the fact that the EU is monitoring and giving practical support, in the form of financial aid, to the necessary efforts to decommission nuclear power plants. The aim of these efforts is to ensure that nuclear power plants function properly and safely, so that we never see another Chernobyl or Fukushima and, at the same time, to address the impact of closure and decommissioning by meeting the energy requirements of the countries in which they operate. These efforts, which are accompanied by considerable financial support in Lithuania, Slovakia and Bulgaria, illustrate just how seriously the EU takes the question of nuclear safety. This is a carefully designed programme which started in 1999. The aim of this financial support is also to help improve the environment and modernise energy production, transmission and distribution, and to strengthen the security of energy supply. Evaluating the return on the resources made available and respect for their sound and transparent management are the factors that will guarantee that the objective is attained.
The natural disaster in Japan and the nuclear disaster that followed in its wake have drawn attention to the importance of the topic. The effects of the disaster, as with Chernobyl, could last for decades and be a sad, unwanted legacy for generations to come. This case has also demonstrated that energy wastage must be reduced and the emphasis gradually placed on renewable energy. Today's report criticises on several points the financing of nuclear power plant closures in new Member States as regards transparency and implementation. In addition to the closure of the power plants specified in the report, I believe that it is extremely important to inspect all European nuclear power plants and, if need be, make them safer in order to prevent a similar disaster in the future. For this reason as well, I ask my fellow Members to discuss the motion for a resolution recently submitted by myself and my Austrian fellow Member in the interest of nuclear energy safety in the Danube region, as part of and within the scope of joint European cooperation.